Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 02/17/2020.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewing, “The Advanced Guided Weapon Testbed (AGWT) at the Air Force Research Laboratory Munitions Directorate”, 2010, ITEA Journal, pages 23-33.
As per Claim 1: Ewing discloses, 
1. An apparatus comprising:
at least one memory (Standard element in a computer) configured to store a virtualization associated with a programming and test platform and a munition (P. 23, right col. Virtual Munition Simulator (VMS), the virtualization (e.g. ‘VMS’) including:

a virtual machine containing first software or firmware instructions associated with the programming and test platform (See p. 24, AGWT resources Constructive/virtual/real-time simulation computational resources, “The heart of any simulation capability begins with
the computers that run the software that is simulating the vehicle and its environment” and also in p.24 left column, passage started with “Both facilities together combine to comprise the state-of-the-art 10,000 plus square foot AGWT, consisting of high throughput computational resources, physical effects simulators, environmental chambers, scene projectors, synthetic scene generation, and flight motion simulators, which realistically exercise integrated guided missile concepts in a simulated flight environment. This testbed is helping in research, development, test, and evaluation (RDT&E) of advanced weapon concepts, sensors, multi-source
sensor/data fusion, weapon targeting, and guidance algorithms in a joint netted environment.) and

second software or firmware instructions that control behavior of the programming and test platform relative to the munition; (p. 24, left col. line 1- “including persistent distributed environments, constructive/virtual simulations, HWIL, munitions and targets modeling, guidance, navigation, and control, real-time scene generation, and seekers, sensors, and signal processing.”)

a virtual representation of the munition (p. 24, left col. line 1- “including persistent distributed environments, constructive/virtual simulations, HWIL, munitions and targets modeling, guidance, navigation, and control, real-time scene generation, and seekers, sensors, and signal processing.”) ; and

one or more virtual communication channels configured to communicatively couple the virtual machine and the virtual representation of the munition  (See in p, 28, left col. “The AGWT performs HWIL testing on imaging sensors having autonomous discrimination, track, and aimpoint algorithms, requiring a robust projection capability.”, 
Right col., Ladar scene projection, “be able to stimulate these articles in a HWIL test environment.”, and e.g. “expand this to 65,000+ channels”.   Explain:  In Ladar scene projection, and the Figures, show communication channels communicating to HWIL test environment performed by AGWT resources as mention in p. 24, where AGWT resources is as said virtual machine containing first software ); and

at least one processor (as standard element of a common computer, e.g. in p. 24 in AGWT Resources, “16 CPU Beowulf cluster. This cluster performs the task of visualization for a large eight-screen data wall”) configured to execute the virtualization and simulate the programming and test platform and the munition on the apparatus (e.g. in AGWT resources in p. 24, “The heart of any simulation capability begins with the computers that run the software”. See p.  32 in Summary, “ AGWT test engineers provide pretest planning, integration, test execution, data observations and collection, and posttest data analysis on a variety of guidance subsystem technologies.” ).

As per Claim 2: Regarding,
2. The apparatus of Claim 1, wherein:
the virtual machine contains a virtual machine operating system that represents an operating system of the programming and test platform (As seen in p. 24, “AGWT resources”); and
the at least one processor is configured to execute the first and second software or firmware instructions within the virtual machine operating system (in AGWT resources Constructive/virtual/real-time simulation computational resources of p. 24).

As per Claim 3: Regarding,
3. The apparatus of Claim 1, wherein:
the first software or firmware instructions comprise a controller executive Computer Software Configuration Item (CSCI) associated with the programming and test platform (See p. 24, AGWT resources Constructive/virtual/real-time simulation computational resources, and the texts within. See Figures 4, 5, in page 27 are control rooms and test platforms); and the second software or firmware instructions comprise a munition application (MAP) CSCL.
((p. 24, left col. line 1- “including persistent distributed environments, constructive/virtual simulations, HWIL, munitions and targets modeling, guidance, navigation, and control, real-time scene generation, and seekers, sensors, and signal processing.”)

As per Claim 4: Regarding,
4. The apparatus of Claim 1, wherein the virtual representation of the munition comprises a model representing hardware of the munition and operation of the hardware. 
(See p. 24, right column in i-Hawks, “These computers solve the missile 6 degree of freedom equations, contain models of missile subsystem components not present as hardware”) 

As per Claim 6: Regarding,
6.    The apparatus of Claim 1, wherein the at least one processor is further configured to use a configuration file with the virtual representation of the munition in order to simulate at least one specific fault in the munition.
(See in section of AGWT resources - Constructive/virtual/real-time simulation computational resources, “The AGWT computational equipment suite is a collection of computer systems uniquely configured and integrated to support real-time simulation, high volume data reduction, and the hardware and digital model
interfacing requirements of HWIL and distributed simulation” – It should be noted that fault detection is a part of simulation ). 

As per Claims 8-11, 13: Claims are directed to non-transitory computer-readable medium having the same language recited in the Apparatus of claims 1-4, 6. The Claims are rejected with the same manner as in claims 1-4,  6 above.

As per Claims 15-17, 19: Claims are directed to method having the same language recited in the Apparatus of claims 1-4, 6. The Claims are rejected with the same manner as in claims 1-4,  6 above.

As per Claim 20: Regarding,
20. The method of Claim 15, further comprising: using the simulated programming and test platform and the simulated munition to train personnel how to use the programming and test platform or the munition.
Claim 20 is connected to claim 15, where the rationale addressed to claim 15 is in the same manner as in claim 1. With further recitation of claim 17 using the programing and test platform to train is seen in Ewing with VMS in right column 23 and continued in p. 24. For e.g. 
“The Virtual Munition Simulator (VMS) facility provides a persistent distributed simulation connectivity
to enable advanced guidance, sensor, and other advanced munition technologies and concepts to play
in distributed joint experiments in the engineering, testing, and training domains” in p, 23)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing, “The Advanced Guided Weapon Testbed (AGWT) at the Air Force Research Laboratory Munitions Directorate”, 2010, ITEA Journal, pages 23-33, in view of Hotra et al., US PAT No. US 10,409, 632 B2.
As per Claim 5: Regarding,
5.    The apparatus of Claim 1, wherein the virtual representation of the munition (in p.23, right column to the left column in p 24, for Virtual Munition Simulator (VMS) )
comprises a software emulation of the munition that is configured to provide simulated responses of the munition.
Ewing shows the VMS with resources and test platforms are configured to provide simulated responses of the munition test and simulate the Munition (Named as Virtual Munition Simulator )
Ewing does not mention a software emulation of the munition .

	The Hotra disclose “a software emulation of the munition” (See Abstract, “ The systems and methods can emulate a physical hardware system in a virtual machine by performing operations including constructing the virtual machine from the physical hardware system” , herein physical hardware system encompasses Munition. See Fig. 1, and in col. 3, “For example, the physical hardware
system 105 can be an avionics LRU, such a mission computer, a navigation unit, a communication unit, an engine management unit, a crew interface unit, a threat detection unit, electronic countermeasures unit, stores management unit, and the like”) .
Because emulation is only software to be created by programmer to mimic a hardware operation, therefore it is used by simulation and visualization for testing a hardware.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application to include the teaching using software emulation of Hotra with the Virtual Munition Simulator of Ewing for conforming to the visualization and simulation as a standard when dealing testing a hardware by using only software.


As per Claim 12: Claim 12 is directed to a non-transitory computer-readable medium having the same language recited in the Apparatus of claim 5. Claim 12 is rejected with the same manner as in claim 5 above.

As per Claim 18: Claim 18 is directed to a method that is performed by the Apparatus of claim 5.   Claim 18 is rejected with the same manner as in claim 5 above.


Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing, “The Advanced Guided Weapon Testbed (AGWT) at the Air Force Research Laboratory Munitions Directorate”, 2010, ITEA Journal, pages 23-33, in view of Preiss et al., “The Common Munitions Bit Reprogramming Equipment: A Management Update”, 1997, IEEE (submitted in IDS, Receipt date, 04/16/2020, Cite No. 3).
As per Claim 7: Regarding,
7.    The apparatus of Claim 1, wherein the one or more virtual communication channels comprise at least one of: an RS-232 channel, a MIL-STD-1553 channel, and a MIL-STD-1760 channel.
Ewing shows various virtual communication channels in the Virtual Munition Simulator, for Example, in Ladar scene projection, p. 28, 
But does not specified as with “at least one of: an RS-232 channel, a MIL-STD-1553 channel, and a MIL-STD-1760 channel”.
Preiss shows the  at least one of channels (See in p. 224, “ A common piece of support equipment was desirable for communicating with these munitions through the MIL-STD-1760 interface.” ) 
As thus, those listing of channels are Military standard that would be used for Munition . 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the Application to include the military standard channels of Preiss with the Virtual Munition Simulator of Ewing for conforming to the availability used in Military, as part of the Virtual Munition Simulator.

As per Claim 14: Claim 14 directed to a non-transitory computer-readable medium having the same language of claim 7. Claim 14 is rejected with the same manner as in claim 7.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
May 21, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191